Citation Nr: 0200372	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  97-12-200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy of the hands.

2. Entitlement to an effective date prior to 18 January 1995 
for the grant of service connection for pernicious anemia.

3. The propriety of the initial 10% rating assigned for 
pernicious anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1955 to April 
1956, and from February 1959 to June 1978.  By rating action 
of May 1994, the RO denied service connection for peripheral 
neuropathy of the hands.  The veteran was notified of the 
denial and of his appellate rights by letter the same month, 
but he did not file a Notice of Disagreement (NOD) therewith.

This appeal arises from an October 1995 rating action that 
denied service connection for peripheral neuropathy of the 
hands on the grounds that new and material evidence had not 
been submitted to reopen the claim.  This appeal also 
originally arose from that same rating action which denied 
service connection for pernicious anemia, and ratings in 
excess of 30% each for cellulitis and varicose veins of the 
right and left legs.     

By rating action of June 1998, the RO increased the ratings 
of the veteran's varicose veins, cellulitis, and post-
phlebitic syndrome of the right and left legs from 30% to 60% 
each; the issues of ratings in excess of 60% for those 
disorders remained for appellate consideration.  The RO also 
granted a total disability rating based on individual 
unemployability due to service-connected disabilities (T/R) 
from            6 March 1997.

In September 1998, the veteran testified at a videoconference 
hearing before the undersigned Member of the Board of 
Veterans Appeals (Board) in Washington, D.C.  At the hearing, 
the veteran withdrew his appeal with respect to the issues of 
ratings in excess of 60% each for varicose veins, cellulitis, 
and post-phlebitic syndrome of the right and left legs.

By decision of February 1999, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By rating action of March 2000, the RO granted service 
connection for pernicious anemia and assigned an initial 
noncompensable rating from 18 January 1995; while this 
constitutes a full grant of the benefit sought on appeal with 
respect to the claim for service connection, the veteran then 
appealed the effective date of the grant of service 
connection, claiming an earlier effective date, as well as 
the noncompensable rating, challenging the propriety of the 
initial noncompensable rating assigned and claiming an 
increased rating.  The issue of an effective date prior to 18 
January 1995 for the grant of service connection for 
pernicious anemia is the subject of the REMAND section of 
this decision, below.  By that March 2000 rating action, the 
RO also apparently reopened the claim for service connection 
for peripheral neuropathy of the hands on the basis of new 
and material evidence, and then denied the claim on the 
merits.

In March 2001, the veteran and his wife testified at a 
hearing before a Decision Review Officer at the RO.  By 
rating action of May 2001, the RO increased the rating of the 
initial noncompensable rating assigned for pernicious anemia 
to 10%, effective January 1995; the issue of the propriety of 
that initial 10% rating remains for appellate consideration.

The Board has recharacterized the 3rd issue noted on the 
title page of this decision to comply with the precedent 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119 (1999).

In statements of September 2000, the veteran and his 
representative claimed an effective date prior to 6 March 
1997 for the grant of a T/R.  As the RO has not adjudicated 
this issue, it is not properly before the Board for appellate 
consideration at this time, and is thus referred to the RO 
for appropriate action.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeals has been obtained by 
the RO.

2. The RO denied service connection for peripheral neuropathy 
of the hands by rating action of May 1994.

3. Additional evidence submitted since the May 1994 rating 
action includes an additional service medical record of 
the veteran; his sworn testimony at the September 1998 
hearing on appeal alleging the existence of competent 
medical opinion supporting his contention that his 
service-connected pernicious anemia had caused his 
peripheral neuropathy of the hands; and several additional 
private and VA medical opinions documenting such causal 
relationship.

4. According to competent medical opinions, the veteran's 
service-connected pernicious anemia caused his peripheral 
neuropathy of the hands.

5. At no time from 18 January 1995 to the present time has 
the veteran's pernicious anemia been manifested by 
characteristic achlorhydria and changes in blood count.

6. On and after 23 October 1995, the veteran's pernicious 
anemia has been manifested by hemoglobin at 11.6 gm/dl or 
more, with some findings of headaches, fatigue, and 
shortness of breath (SOB) attributed to non-service-
connected disorders by competent VA medical opinion, and 
is well-controlled with prescribed medications.



CONCLUSIONS OF LAW

1. The evidence received since the May 1994 rating action 
denying service connection for peripheral neuropathy of 
the hands is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.302(a) (2001).

2. The veteran's peripheral neuropathy of the hands is 
proximately due to or the result of his service-connected 
pernicious anemia.  38 C.F.R. § 3.310(a) (2001).

3. From 18 January 1995 to the present time, the veteran's 
pernicious anemia has been less than 30% disabling 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, Diagnostic Code 7700 (as in effect prior to 23 
October 1995).

4. On and after 23 October 1995, the veteran's pernicious 
anemia is not more than 10% disabling according to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Code 7700 (effective on and after 23 October 
1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A.  Evidence of Record at the Time of the May 1994 Rating 
Action

The evidence that was of record at the time of the May 1994 
rating action that denied service connection for peripheral 
neuropathy of the hands included the veteran's service 
medical and personnel records.  The personnel records show 
that he served in Vietnam from September 1965 to September 
1966.  His military occupational specialties for much of his 
service from 1964 until his retirement in 1978 were variously 
as a chemical staff specialist, chemical staff non-
commissioned officer, and chemical operations specialist.  He 
received the Combat Infantryman's Badge, among other awards 
and decorations.

A physical examination report at the time of entrance into 
the first period of active service in October 1955 is not 
contained in the claims folder.  In a March 1956 report of 
medical history completed by the veteran near the time of 
separation from the first period of active service, he denied 
a history of neuritis.  He reported surgery for an 
unspecified wrist ganglion at an unspecified time in the 
past; the examiner noted that this was currently of no 
significance and was not disabling.  On separation 
examination of March 1956, the upper extremities and 
neurologic examination were normal.

The upper extremities and neurologic examination were normal 
on examination prior to entrance into the second period of 
active service in January 1959.  The veteran denied a history 
of neuritis in February 1959 and January 1963 reports of 
medical history.  The upper extremities and neurologic 
examination were normal on examinations of January 1963 and 
January 1968.  

In early March 1972, the veteran was seen after a history of 
having fallen down stairs.  In late March, his complaints 
included right arm numbness.  On examination, there was some 
grip weakness on the right.  On orthopedic examination in 
April, the veteran was noted to have hyperextended the right 
long finger several months ago.  He currently complained of 
tingling and pain with pressure in the palm to the tips of 
the long and ring fingers.  Examination showed the presence 
of Tinel's sign in the mid-palm.  Sensation was normal.  On 
radiographic evaluation, the veteran complained of numbness 
in the right hand;    X-rays of the right hand revealed no 
significant abnormalities.

In June 1973, the veteran complained of a knot in the left 
3rd digit that was tender to touch.  On examination, there 
was a tender, large pea-sized swelling on the radial aspect 
of the basal phalanx of the left middle finger.

In a report of medical history completed by the veteran on 
retirement examination of February 1978, he denied a history 
of neuritis.  On examination, the upper extremities and 
neurologic examination were normal.  

In March 1978, a history of exposure to the chemical 
defoliant Dioxin was noted, and the veteran was noted to have 
neurologic symptoms.  On subsequent evaluation, he gave a 
history of a work assignment with a defoliation team in 
Vietnam in 1965 and 1966, during which one of the principal 
chemicals used was Agent Orange.  He stated that he received 
no guidance as to the appropriate protection to safeguard 
against exposure to chemicals, and wore no mask or gloves.  
He gave a history of transient episodes of numbness in the 
fingers and hands shortly after returning to the continental 
U.S. from Vietnam, which symptoms had continued up to the 
present time.  A neurological evaluation was planned.  

On neurological evaluation in May 1978, the veteran gave a 7-
year history of numbness and tingling in the medial 3 fingers 
of the right hand and mildly-decreased strength.  These 
symptoms were aggravated by using the hand to write and grip 
tools, and relieved mainly by resting it.  The left hand was 
somewhat affected in the sense that similar tingling 
developed upon performing heavy work.  He had no other 
neurologic symptoms, but had various non-specific complaints 
of fatigue and irritability.  The numbness and tingling had 
not progressed since 1971.  He was especially concerned that 
exposure to Agent Orange, a defoliant, in 1966 might be the 
cause of his problem.  He had 2 children with birth defects.  
The veteran was noted to be a target shooter and had incurred 
some trauma to the right elbow.  There was no history of 
recent exposure to toxins.  On examination, cranial nerves II 
through XII were intact.  Strength was good (5/5) at all 
major joints.  Hand grip and interossei strength were 
excellent.  The flexors of the fingers were 5/5 bilaterally.  
There was no ischial deviation of the hand upon flexion of 
the wrist against resistance.  Coordination and fine 
movements of the fingers were within normal limits.  Sensory 
testing was intact to pinprick, light touch, vibration, and 
position.  No deficits were noted on either hand, especially 
in the distribution of the ulnar nerve, but Tinel's sign was 
positive over the ulnar nerve at the medial aspect of the 
elbow.  Babinski's and Hoffmann's signs were absent.  On 
cerebellar testing, finger-to-finger and finger-to-nose tests 
and rapid alternating movements were within normal limits.  
The impression was that the history and examination were 
suggestive of ulnar neuropathy bilaterally; the remainder of 
the examination was normal.  Nerve conduction velocity (NCV) 
studies were planned, a report of which is not of record.

Subsequently in May 1978, the Commanding Officer of the 275th 
Chemical Detachment recommended that the veteran be 
reassigned to the Medical Holding Company, inasmuch as his 
medical profile made him unable to perform the unit's 
mission.

In late June 1978, the veteran complained of pinched nerves 
in both elbows that were causing numbness in his fingers.
            
Post service, in September 1978 the veteran filed a claim for 
service connection for numbness of the fingers of both hands 
which was alleged to have had its onset in June 1972.  

On VA neurological examination of December 1978, the 
veteran's complaints included exposure to Agent Orange, pain 
in the elbows, and numbness in the palms of both hands, 
particularly on the right, when using wrenches and other 
tools, and sometimes when writing.  The numbness generally 
seemed to affect the middle, ring, and little fingers of the 
hands.  On examination, the finger-to-nose test was performed 
with good coordination.  All tests of cranial nerve function 
were normal.  The upper extremities were symmetrical.  There 
was no localized motor weakness or muscle atrophy.  There was 
full range of motion of the upper extremities.  Babinski and 
Hoffmann signs were absent.  There was no atrophy of the 
intrinsic hand muscles.  Sensory testing of the upper 
extremities showed no indication of sensory loss.  The 
examiner opined that the veteran had intermittent hypesthesia 
of the hands, of undetermined cause, with no indication of 
present functional impairment.  He speculated that, in the 
future, the veteran might prove to have some type of problem, 
possibly a carpal tunnel syndrome (CTS) bilaterally, worse on 
the right, but at present the findings were insufficient to 
diagnose that condition or any type of neuropathy, since his 
symptoms were only intermittent.  It was felt that these 
findings merited documentation in the veteran's medical 
records in the event that he did develop a functional 
impairment in the future.  The diagnosis was intermittent 
hypesthesia in the palmar surfaces of the hands on use of 
tools, of undetermined cause; no present demonstrable or 
neurological findings.     

In mid-January 1979, the veteran was hospitalized at a VA 
medical facility for a work-up to evaluate the presence of 
chronic toxicity to a herbicide, Agent Orange.  He served in 
Vietnam in 1965 and 1966 with duties in the chemical corps 
including spraying Agent Orange 4 times per week; he stated 
that 3 tanks of this chemical ruptured during his duties.  
His complaints included soreness and numbness over the right 
forearm (the mid-forearm region to just above the elbow) on 
and off which he noticed when working with tools and when 
writing, and transient right hand weakness preventing him 
from gripping a pencil to write.  The veteran did not stay in 
the hospital long enough for all tests to be completed, 
including electromyographic (EMG) and NCV studies and further 
investigations.  He left the ward without notice and did not 
return, and was thus discharged irregularly.  The primary 
final diagnosis was work-up for chronic toxicity to herbicide 
(Agent Orange), not proven; work-up incomplete.

VA EMG and NCV studies were conducted in late January 1979 
and interpreted in a February 1979 report.  The veteran gave 
a history of having been soaked with Agent Orange on one 
occasion in Vietnam when a pressurized drum of it exploded.  
EMG studies of the right upper extremity were normal in all 
musculature sampled.  There were normal motor and sensory 
conduction velocities of the median and ulnar nerves 
bilaterally, and normal motor conduction velocities of the 
radial nerves bilaterally.

On that record, the RO denied service connection for numbness 
of both hands and for residuals of exposure to Agent Orange 
by rating action of March 1979.  The veteran was notified of 
that determination and of his appellate rights by letter the 
same month, but he did not file a NOD therewith.   

In July 1979, the veteran was seen by J. Donat, M.D., on 
referral from the VA for evaluation of Agent Orange toxicity.  
His complaints included numbness of the hands, worse on the 
right than the left, and worse with use of the hands.  On 
examination, there was a Tinel's sign at the right wrist.  
After NCV and EMG studies, the impression was that the 
findings strongly suggested a right CTS.  The examiner felt 
that it was possible that the veteran had underlying 
peripheral neuropathy, but this could not be documented by 
conduction studies.  The diagnosis was CTS.

A note contained in a report of VA hospitalization in October 
and November 1979 indicates that an orthopedic consultant saw 
the veteran during hospitalization for previously worked-up 
CTS; a copy of the orthopedic consultant's report is not of 
record.  The note also indicates that the veteran was to be 
subsequently seen in the orthopedic clinic on 9 November 
1979; the record does not contain a copy of such clinical 
report.

On examination by D. Russell, M.D., in May 1980, the 
veteran's complaints included numbness and tingling in the 
hands which impaired him industrially.  He was noted to be a 
mechanic and a specialist in chemical warfare, and stated 
that his problems began while in military service in Vietnam, 
where he was exposed to Agent Orange on multiple occasions.  
Current examination of the upper extremities showed no 
peripheral edema and good peripheral pulses.

Of record is a May 1981 decision of the Social Security 
Administration (SSA) finding the veteran entitled to a period 
of disability and disability insurance benefits from May 
1979.  Many medical records underlying this decision are 
contained in the claims folder.

On VA examination of September 1982,  a history of bilateral 
elbow bursitis and swelling over the olecranon process in 
1978 was noted.  The veteran's current complaints included 
occasional episodes of brief, bilateral total hand numbness 
with continued effort, such as with wood carving or much 
writing.  This resolved spontaneously with position change, 
and was not accompanied by any wrist or finger joint swelling 
or redness.  On current examination, there was no elbow, 
wrist, or finger joint tenderness, redness, or swelling.  
There was full range of motion of all joints of both upper 
extremities, without discomfort.  Upper extremity reflexes 
were brisk and equal, without evidence of atrophy or weakness 
in the upper extremity joints on resistive strength testing.  
X-rays of both hands showed no significant bone or joint 
abnormality.  The diagnosis was no historical or current 
clinical evidence of gouty arthritis.

On VA examination of January 1983, the veteran used his upper 
extremities normally.  Neurological examination was 
essentially normal.

On VA orthopedic examination of April 1985, the veteran was 
noted to have signs and symptoms of bilateral CTS, worse on 
the right than the left, with some minor thenar muscle 
weakness but definite sensory changes.  He also had ulnar 
nerve symptoms with a positive Tinel's sign at the right 
elbow and both wrists.  

June 1985 VA NCV and EMG studies of both ulnar and medial 
nerves bilaterally were consistent with bilateral CTS, worse 
on the right than the left, with both sensory and motor 
involvement, but without denervation.

In July 1985, the RO received the veteran's claim for service 
connection for numbness in the right and left hands which 
reportedly had its onset in April 1971.

By rating actions of September and December 1985, the RO 
denied service connection for numbness of both hands on the 
grounds that new and material evidence had not been submitted 
to reopen the claim.  The veteran filed a NOD with the 
September 1985 rating action in November 1985, and a 
Statement of the Case (SOC) was issued in January 1986, but 
he did not perfect his appeal by filing a timely Substantive 
Appeal.

VA outpatient records of June 1987 noted the veteran's 
complaints of elbow pains.  On examination, the right elbow 
was tender over the lateral epicondyle.  The assessments 
included tendinitis/epicondylitis of the right elbow.     

During VA hospitalization in April 1988, the veteran's 
complaints included numbness and tingling in the hands.  
There were no pertinent findings.

In a statement of December 1990, J. Underwood, M.D., stated 
that he saw the veteran in February 1990 for complaints 
including left elbow pain.  On examination, there was good 
range of motion of the left shoulder and elbow.  It was felt 
that he had left elbow tendinitis.

On VA examination of March 1991, the veteran's complaints 
included numbness in the hands.  There were no pertinent 
findings on examination.

In September 1991, the RO received the veteran's application 
to reopen his claim for service connection for peripheral 
neuropathy/numbness in the hands, claimed as a residual of 
exposure to Agent Orange in service in Vietnam.

By rating action of May 1994, the RO denied service 
connection for peripheral neuropathy of both hands as a 
residual of exposure to Agent Orange, and on any other basis.  
The veteran was notified of that determination and of his 
appellate rights by letter the same month, but he did not 
file a NOD therewith. 

B.  Evidence Added to the Record Subsequent to the May 1994 
Rating Action

A copy of a mid-June 1978 service medical record, received in 
January 1995, indicates that the military did not have the 
qualified medical or research personnel to evaluate the 
veteran for the medical effects of handling herbicides, and 
recommending that he bring his problems to the attention of 
the VA for assistance upon discharge from service.  It was 
noted that the veteran had to be temporarily extended on 
active service beyond his retirement date of late June 1978 
in order to determine whether a medical board was needed.  He 
was reportedly scheduled for an appointment at a military 
medical facility in mid-July 1978 for NCV studies, a report 
of which is not contained in the veteran's claims folder.  

VA outpatient treatment records of March 1993 noted the 
veteran's complaints including dizziness.  He had a history 
of peripheral neuropathy, but no SOB.  The assessment was one 
episode of dizziness.  In October, a positive history of 
peripheral neuropathy and exposure to Agent Orange in Vietnam 
was noted.  Current blood tests indicated hemoglobin at 14.2 
gm/dl.  In December, he was noted to have no SOB.  A positive 
Part 2 Schilling test in January 1994 was noted to be 
suggestive of pernicious anemia.  In March, his complaints 
included numbness in the hands.  The assessments included 
neuropathy.  In early April, a history of pernicious anemia 
was noted.  In late April, his complaints included headaches.

In a statement of May 1994, Dr. Underwood stated that the 
veteran had peripheral neuropathy of all of his extremities.  
He was noted to have been initially suspected of having 
pernicious anemia in service about 16 years ago.  More 
recently, another physician was noted to have confirmed the 
diagnosis of pernicious anemia, and the veteran was currently 
under treatment for this.

During VA hospitalization in July 1994, the veteran's past 
medical history was noted to be significant for pernicious 
anemia, with a work-up in December 1993.  On current 
examination of the upper extremities, motor testing was 4/4 
in all muscle groups and there were no sensory deficits or 
ataxia.  Blood tests indicated hemoglobin at 14.6 gm/dl.  

VA outpatient treatment records of September 1994 show the 
veteran's complaints of numbness in the hands, especially at 
night.

During VA hospitalization in October 1994, the veteran's past 
medical history was noted to be significant for pernicious 
anemia in 1992 by Schilling test.  On current examination, he 
had a paresthesia sensation of the ulnar and radial nerve 
distribution involving both hands.  Blood tests indicated 
hemoglobin at 14.3 gm/dl.  

In January 1995, the RO received the veteran's application to 
reopen his claim for service connection for peripheral 
neuropathy, previously claimed as numbness of both hands.

VA outpatient treatment records of March 1995 noted the 
veteran's history of progressive hand numbness since its 
onset in 1971 which was more frequent with repetitive use of 
the hands or while sleeping at night.  He reported 
significant pain with use of vibrating tools.  The examiner 
noted a history of neuropathy, questionably related to 
pernicious anemia with a positive Schilling test in the past, 
or to Agent Orange exposure.  On examination, Lhermitte's and 
Tinel's signs and Phalen's test were negative.  The cranial 
nerves were within normal limits.  Motor testing was normal.  
The impression was symptoms of neuropathy, question of CTS.

On that record, the RO by rating action of October 1995 
denied service connection for peripheral neuropathy of the 
hands on the grounds that new and material evidence had not 
been submitted to reopen the claim.

On neurological examination by R. Schwendimann, M.D., in 
April 1995 [a copy of which was received by the RO in 1999], 
the veteran gave a 20-year history of hand numbness and 
paresthesias, dating the onset of symptoms to military 
service in the early 1970's, after he returned from Vietnam, 
which symptoms have continued up to the present time and were 
worse at night.  He reported no other neurological symptoms, 
and had had no headaches, dizziness, or vertigo.  Current 
motor examination revealed normal strength and tone in all 
groups.  Sensory examination showed no significant 
abnormalities to light touch, pinprick, position, or 
vibratory sense.  Reflexes were symmetrical in the upper 
extremities at the biceps, triceps, and brachial radicalis 
jerks.  The impression was that the veteran's symptoms 
strongly suggested bilateral CTS in a patient who might have 
Vitamin  B-12 deficiency.  The doctor opined that he had 
little in the way of symptoms to strongly suggest a 
neuropathy secondary to B-12 deficiency, and that there was 
no history which strongly suggested subacute combined cord 
degeneration secondary to Vitamin B-12 deficiency.  Current 
NCV studies generally were within the normal range, although 
left median conduction time was mildly slowed.  There was 
significant prolongation of the motor and sensory distal 
latencies across the wrist in both median nerves, compatible 
with CTS.  Distal motor and sensory latencies in the ulnar 
nerves were normal.  Distal latency and conduction time in 
the left peroneal nerve was also normal.  There was no 
evidence of a diffuse polyneuropathy.  The doctor concluded 
that the findings were supportive of CTS, and felt that 
continued treatment for Vitamin B-12 deficiency might be 
helpful in preventing further involvement of the nervous 
system, which certainly was not evident either on current 
neurological examination or with electrodiagnostic studies.                 

September 1995 VA outpatient neurological clinical records 
indicate that the veteran had paresthesias of the hands with 
electrical evidence of bilateral CTS, and that he had been 
told that he had neuropathy secondary to Vitamin B-12 
deficiency.  Symptoms of worsened paresthesias at night, 
including pain in the hands, and when using tools that 
vibrated were felt to all be compatible with CTS.  On current 
examination, Tinel's sign was negative at the wrist.  
Phalen's sign was positive.  There was no weakness.

On April 1996 VA outpatient evaluation, the veteran denied 
any fatigue, lethargy, SOB, headaches, or dizziness.  After 
examination, the assessments included pernicious anemia, for 
which he was receiving Vitamin B-12 injections once every 2 
weeks; and peripheral neuropathy secondary to pernicious 
anemia.  It was planned to decrease the frequency of the 
prescribed Vitamin B-12 injections from once every 2 weeks to 
once per month.

On examination by P. Wang, M.D., in July 1996, the veteran 
gave a history of pernicious anemia without an intrinsic 
factor, which required treatment with injections twice per 
month.  A review of systems indicated no complaints of 
fatigue, headache, or SOB.  The examiner noted complaints of 
occasional numbness and tingling in the hands secondary to 
CTS.  A cut-back in Vitamin B-12 injections to once per month 
had resulted in significant difficulty for the veteran, as a 
result of which it was changed to once every 2 weeks, with 
much improvement.  On neurological examination, motor and 
sensory testing, range of motion, and the finger-to-nose test 
were within normal limits.  There was a negative Tinel's 
sign.  The assessments included CTS and pernicious anemia, 
with Vitamin B-12 injections to be continued twice per month.   

On VA outpatient evaluation of mid-September 1996, the 
veteran's current neurological problems were noted to be 
bilateral CTS and underlying polyneuropathy secondary to 
Vitamin B-12 deficiency.  His symptoms were felt to have 
stabilized.  He had not had Vitamin B-12 injections for the 
past 6 weeks, and felt that this had aggravated some of his 
difficulties.  On nutritional assessment of late September, 
the veteran complained of fatigue and hand numbness.  He 
stated that he had not received a Vitamin B-12 injection 
since July.  The diagnoses included pernicious anemia.  

On follow-up examination by Dr. Wang in October 1996, the 
veteran's CTS was noted to be controlled.  He had no 
complaints of headaches.  After examination, the assessments 
included stable pernicious anemia; and CTS, "doing fair."

On VA neurological examination of April 1997, the veteran 
gave a history of CTS in the forearms and hands bilaterally, 
a diagnosis of pernicious anemia by Schilling's and other 
gastrointestinal tests, a history of peripheral neuropathy in 
both hands which had its onset in 1974, and a history of 
numbness in the hands after prolonged writing in 1974, which 
numbness was reported to be probably secondary to CTS.  The 
diagnosis of CTS was noted to have been made just 2 years ago 
by a VA neurologist after NCV studies.  The veteran's current 
complaints included intermittent sensory and motor impairment 
in both hands, usually involving a paresthesia-like decreased 
feeling and sensation over generalized areas of the hand.  
The examiner commented that some of this problem might 
involve the radial and median nerves more than the ulnar 
nerve, but it was difficult to tell.  Previous NCV studies 
were noted to have shown CTS present bilaterally, and this 
was noted to have been diagnosed in 1993.  

On examination, there were no signs of any muscle wasting and 
no atrophy.  Motor and sensory function was good, and there 
was good fine motor control of both hands.  There was good 
strength with flexion and extension of the upper arms.  There 
was normal sensation in the arms and hands, and strength was 
normal bilaterally.  No numbness was noted on examination.  
There were questionable areas around the fingers that had 
decreased sensation, but the examiner felt that this might be 
secondary to the thickness of the skin and the fact that the 
veteran had some calluses on his hands.  A history of 
abnormal NCV studies related to CTS was noted.  He was also 
noted to be receiving Vitamin B-12 injections for pernicious 
anemia.  

The examiner opined that the pernicious anemia was the cause 
of the veteran's peripheral neuropathy, in that the 
neuropathy was secondary to his decreased Vitamin B-12.  The 
etiology of the pernicious anemia could not currently be 
determined, but the examiner felt that the possibility of 
exposure to some chemical agents in the past had to be 
considered.  He further opined that it did not appear that 
the veteran's peripheral neuropathy was secondary to his 
hypothyroidism.  Lastly, he concluded that the veteran had 
CTS in both wrists and hands, proven by NCV studies to be 
worse on the right than the left.

On VA examination of early May 1997, the veteran's past 
medical history was noted to be significant for 
hypothyroidism, diagnosed in March 1997, and pernicious 
anemia, diagnosed in 1993 by Schilling's test.  With respect 
to neuropathy, the examiner noted that EMG and NCV studies 
were normal in January 1979; were suggestive of right CTS, 
with median nerve distal latency and delayed sensory 
potential in February 1979; and consistent with CTS, worse on 
the right than the left, in June 1985; the examiner did not 
have the results of reported private studies conducted in 
1996 currently available for his review.  The veteran denied 
tachycardia.  After current examination, the assessments 
included previous EMG and NCV studies showing evidence of 
CTS, with nothing mentioned concerning peripheral neuropathy; 
and no evidence of peripheral neuropathy on current 
examination.

On neurological examination by B. Nguyen, M.D., in late May 
1997, the veteran's complaints included numbness and 
paresthsias in the median distribution of the hands, 
primarily of the first 3 fingers, and hand weakness.  He gave 
a history of a diagnosis of peripheral neuropathy during 
military service.  He stated that he currently had hand 
numbness and pain which caused him to awaken at night, and 
also when he used his wrists in a repetitive fashion, such as 
using tools, writing, or driving.  On examination, muscle 
bulk and tone were normal bilaterally.  There was no evidence 
of focal weakness.  Muscle strength was 5/5 throughout.  
There was decreased sensation to pinprick and light touch in 
the median distribution of both hands.  Deep tendon reflexes 
were 2+ at the biceps and triceps.  Finger-to-nose testing 
was normal.  EMG/NCV studies in both upper extremities showed 
findings indicative of moderate bilateral distal median motor 
and sensory neuropathy across the wrist (CTS), worse on the 
right than the left, with no evidence of active denervation 
of the thenar muscle bilaterally.  The impression was 
moderate bilateral CTS.  Continuing treatment with Vitamin B-
12 injections for pernicious anemia was also planned. 

On outpatient examination by Dr. Wang in September 1997, the 
veteran's complaints included numbness, which was relieved by 
Vitamin B-12 injections.  After examination, the assessments 
included neuropathy and CTS.  It was planned to increase the 
frequency of the Vitamin B-12 injections from once every 2 
weeks to once per week. 

In a statement of November 1997, Dr. Wang stated that he had 
been seeing the veteran since July 1996 for disabilities 
including pernicious anemia and CTS.  The veteran gave a 
history of exposure to Agent Orange in service in 1965 and 
1966; the onset of numbness in the arms and hands in 1973; 
diagnoses of pernicious anemia by Schilling's test and 
peripheral neuropathy in 1977; persistent numbness waxing and 
waning since that time; and EMG/NCV studies showing CTS and 
peripheral neuropathy.

On VA outpatient evaluation of mid-December 1997, the veteran 
denied syncope.  He complained of occasional dizziness and 
SOB with exertion.  After examination, the assessments 
included stable peripheral neuropathy, and CTS.  In late 
December, the examiner noted that he had peripheral 
neuropathy from his pernicious anemia.      

On VA examinations of June 1998, the veteran had no 
spontaneous complaint of SOB, but the examiner noted that a 
review of systems disclosed that he had had such complaint.  
The veteran also gave a history of bilateral CTS at the time 
of discharge from service in 1978, and the examiner noted 
that he had been evaluated for this on 2 or 3 occasions 
without a definitive diagnosis being made.  The veteran was 
noted to have been diagnosed with pernicious anemia by the VA 
in early 1993, and to have been treated for that with Vitamin 
B-12 injections since that time.  On current examination, the 
veteran was noted to be quite obese, weighing 264 pounds.  He 
complained of fatigability.  Arm swing was normal.  He 
complained of feelings of tightness and tingling in the hands 
and fingers.  Neurological examination was within normal 
limits, with tendon reflexes 2+ and equal bilaterally, no 
muscle wasting or atrophy, normal general sensory testing and 
muscle strength, and a negative Tinel's sign, with no 
findings compatible with chronic or acute neurological 
disease on examination.  On cardiovascular examination, heart 
size was within normal limits.  Blood tests indicated 
hemoglobin at 14.2 gm/dl.  X-rays of both wrists and hands 
were within satisfactory limits.  The diagnoses included past 
history suggestive of minimal peripheral neuropathy and 
possible CTS, with neurological findings currently within 
normal limits and insufficient to diagnose any type of 
neurological disease; history of exposure to multiple toxic 
substances including hydrocarbons and/or Agent Orange; and 
pernicious anemia diagnosed by the VA in 1993, on treatment 
since that time, improved adequately. 

At the September 1998 Board videoconference hearing, the 
veteran testified that his pernicious anemia had caused the 
peripheral neuropathy of his hands, and that this conclusion 
was supported by competent VA medical opinion.  He stated 
that he was currently under VA-prescribed treatment for his 
pernicious anemia with an injection of Vitamin B-12 every 2 
weeks.  He stated that he currently suffered from peripheral 
neuropathy of the hands, which he described as a feeling of 
needles being driven into the palms of his hands at night; 
loss of strength; giving-way of the hands when using a tool 
or a writing pen; and numbness of the hands when driving a 
car.  The veteran dated that the onset of hand numbness to 
1971-72, when he was in service, and medical evaluation at 
the time reportedly identified the etiology of the numbness 
as a nerve problem.  The problem with hand numbness 
reportedly became progressively worse in service through 
1978, at which time the veteran stated that it interfered 
with his sleep at night and military medical authorities 
specifically diagnosed peripheral neuropathy in April of that 
year.             
                  
In a statement of October 1998, Dr. Wang stated that the 
veteran had been his patient since July 1996, at which time 
he carried diagnoses including pernicious anemia and CTS.  
The doctor noted that the veteran's service records first 
noted some numbness in his arms and hands in 1973 and showed 
a diagnosis of peripheral neuropathy in 1977.  The doctor 
further noted that a Schilling test showed that this 
peripheral neuropathy was caused by pernicious anemia.  The 
veteran was noted to have had persistent, waxing and waning 
numbness since that time.  Past EMG/NCV studies were noted to 
have shown CTS and peripheral neuropathy.  The doctor noted 
that the veteran was currently still having some trouble with 
the peripheral neuropathy, and he opined that he had no doubt 
that the neuropathy started while the veteran was in military 
service, that it continued to the present time, and that it 
was caused by the pernicious anemia diagnosed in service in 
1977.

On outpatient examination by Dr. Wang in November 1998, the 
veteran gave a history of a VA cardiac evaluation that noted 
an enlarged left lower ventricle.  He had no current 
complaints of headaches.  After examination, the assessments 
included pernicious anemia and neuropathy.  The veteran was 
noted to be receiving injections of Vitamin B-12 once per 
month.  After examination in December, the assessments 
included pernicious anemia and peripheral neuropathy.  On 
subsequent examination in February 1999, the veteran's 
complaints included much fatigue.  After examination, the 
assessments included neuropathy, "fair;" and fatigue.  

On March 1999 VA outpatient evaluation, the veteran denied 
SOB, headaches, dizziness, or fatigue.  He complained of 
dyspnea on exertion.  Neurological examination showed no 
focal deficits.  The assessments included Vitamin B-12 
deficiency, for which he was receiving injections; and well-
controlled hypertension.  

On outpatient examination by Dr. Wang in June 1999, the 
veteran's complaints included fatigue.  After examination, 
the assessments included peripheral neuropathy.  

In August 1999, a VA examination was conducted to comply with 
the February 1999 Board Remand Order to determine the nature 
and etiology of any pernicious anemia and peripheral 
neuropathy of the hands.  The examiner reviewed aspects of 
the veteran's medical history pertaining to pernicious 
anemia, noting the history of working with Agent Orange in 
service in Vietnam from 1965 to 1966, the onset of treatment 
with Vitamin B-12 injections in the early 1970's for 
complaints of persistent fatigue, and a diagnosis of 
pernicious anemia without intrinsic factor after a Schilling 
test in 1994.  The veteran currently complained of hand pain 
with swelling in the hands and fingers bilaterally, 3 to 4 
headaches per week, and some SOB.  The examiner commented 
that his headaches appeared to be musculoskeletal, his 
fatigue probably was associated with being overweight and 
deconditioning, and his SOB was secondary to obesity.  The 
examiner also reviewed aspects of the veteran's medical 
history pertaining to peripheral neuropathy and CTS, noting 
the onset of numbness and tingling in the hands in service in 
1971 while performing clerical duties involving hand-writing 
manuals.  The veteran reported increasing weakness, noticing 
in 1973 and 1974 that he was dropping tools and other objects 
while doing automotive work.  The examiner noted a diagnosis 
of bilateral CTS by EMG studies, with the most seriously-
involved nerves appearing to be the median and ulnar, with 
the radial being fairly-well intact.  

On current examination, no organomegaly was noted.  He had no 
congestive heart failure.  Although the veteran complained of 
hand swelling, the examiner stated that this was not 
currently obvious.  There was good range of motion of the 
extremities, with no signs of any paralysis.  Blood tests 
indicated hemoglobin at 14.8 gm/dl. After examination, the 
examiner opined that the veteran's current conditions 
appeared to be related to his military service.  He felt that 
the CTS was associated with writing manuals in long-hand as 
well as clerical work he was doing in 1971; it appeared that 
both the ulnar and median nerve distributions in both arms 
and hands were affected.  The examiner also noted the 
veteran's history of direct contact with Agent Orange on a 
very frequent basis for approximately 1 year, and opined that 
the large amount of the chemical that he had worked with had 
caused the pernicious anemia with the decreased intrinsic 
factor, as well as the problems associated with the 
peripheral neuropathy.  The veteran was noted to be currently 
receiving Vitamin B-12 injections and doing better, but he 
continued to feel fatigue.  The diagnoses included bilateral 
CTS proven by NCV studies; pernicious anemia, first diagnosed 
in the early to mid-1970's and proven by Schilling test in 
1997 (sic), treated with Vitamin B-12, with normal levels 
currently and no anemia noted on laboratory studies; and 
peripheral neuropathy secondary to the pernicious anemia that 
occurred in service in Vietnam.  As to the etiology of the 
peripheral neuropathy, the examiner opined that it was 
present in the hands secondary to CTS and involved mainly the 
ulnar and median nerves.  He further opined that the 
peripheral neuropathy in the upper hands might have been 
initially caused by CTS, but was aggravated by Agent Orange.  
The etiology of the pernicious anemia was felt to be 
secondary to the veteran's work with Agent Orange, which 
disease was noted to be an ongoing one with which the veteran 
would continue to have difficulty if he did not use Vitamin 
B-12 and other medications as prescribed.

On VA examination of December 1999, the veteran gave a 
history of a diagnosis of CTS in both wrists, and a diagnosis 
of peripheral neuropathy in military service after 
experiencing numbness in the hands.  His current complaints 
included numbness and tingling in the fingers, SOB on 
walking, easy fatigability, and enlargement of the heart.  On 
examination, muscle strength was normal.  Blood tests 
indicated hemoglobin at 13.6 gm/dl, which was noted to be 
abnormally low.    After examination, the examiner opined 
that it was not at least as likely as not that the veteran's 
current CTS and/or peripheral neuropathy was related to his 
hypothyroidism.

By rating action of March 2000, the RO granted service 
connection for pernicious anemia as directly related to 
military service.

Blood tests by Dr. Wang in July 2000 indicated that the 
veteran's hemoglobin was at 11.6 gm/dl, which was noted to be 
low.              

At the March 2001 RO hearing, the veteran testified as to why 
he felt his pernicious anemia warranted a compensable rating.  
He stated that he had numbness in the hands and feet, much 
fatigue, frequent headaches, and SOB, and that Vitamin B-12 
injections once per week ameliorated his symptoms for a time, 
but then they returned.  He stated that the anemia limited 
his daily activities, in that he was no longer able to go 
hunting, nor able to tend to his yard and garden as much as 
in the past.  His wife attested to his fatigue.

On VA examination of April 2001, the examiner stated that she 
had obtained the veteran's medical history from him as well 
as reviewed his medical records.  The veteran was currently 
noted to be receiving Vitamin B-12 injections once every      
2 weeks.  A past medical history of pernicious anemia with 
peripheral neuropathy secondary to Vitamin B-12 deficiency 
was noted.  The veteran complained of fairly severe problems 
with fatigability and weakness of the arms and legs, which 
had been progressive due to the peripheral neuropathy.  He 
complained of SOB and claudication at 100 feet, occasional 
problems with lightheadedness due to position changes, and 
chronic pain and constant numbness in the hands.  He reported 
difficulty writing, lifting, and holding tools, as he 
occasionally dropped objects; inability to whittle and work 
with wood, as he had enjoyed doing in the past; having 
dramatically decreased his gardening; and no longer being 
able to do his own yard work.  He denied any problems with 
headaches or syncope.

On current examination, the veteran occasionally experienced 
labored respirations with exertion.  The heart showed regular 
rate and rhythm.  Neurological testing showed intact 
perception to vibratory stimuli of the upper extremities.  
There was decreased perception to light tactile stimuli to 
the fingertips and hand areas.  There was intact perception 
to monofilament testing of the hands.  He had some slowed 
coordination of and dexterity in the hands.  Blood tests 
indicated hemoglobin at 13.4 gm/dl, which was noted to be 
abnormally low.  The diagnoses were pernicious anemia with 
prolonged Vitamin B-12 deficiency prior to initiation of 
treatment, and non-reversible peripheral neuropathy secondary 
to Vitamin B-12 deficiency.  
    
II.  Analysis

A.  New and Material Evidence to Reopen a Claim for Service 
Connection for Peripheral Neuropathy of the Hands

Under the applicable criteria, a NOD shall be filed within 1 
year from the date of mailing of notification of the initial 
review and determination; otherwise, that determination will 
become final and is not subject to revision on the same 
factual basis.  The date of the letter of notification will 
be considered the date of mailing for purposes of determining 
whether a timely appeal has been filed.  38 U.S.C.A.    § 
7105; 38 C.F.R. §§ 3.104(a), 20.302(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA shall 
reopen the claim and review the former disposition of the 
claim on the basis of all the evidence, both old and new.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 
(1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the 2-step process set out in Manio, supra, for 
reopening a claim based on new and material evidence became a 
3-step process under Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  The 3-step process was as follows: (1) the VA had to 
determine whether the veteran had presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally-decided claim reopened under 38 U.S.C.A. § 5108; (2) 
if new and material evidence was presented, immediately upon 
reopening the claim, determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the claim as reopened was well-grounded pursuant 
to 38 U.S.C.A. § 5107(a); and (3) if the claim was well-
grounded, then proceed to evaluate the merits of the claim, 
but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) had been fulfilled.

Enacted on 9 November 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) (West Supp. 2001) amended 38 U.S.C.A. 
§ 5107(a) to eliminate the legal requirement that a claim be 
well-grounded before it could be adjudicated on the merits.  
This effectively eliminates the 2nd step in Elkins, supra, 
requiring the VA to proceed to determine whether a newly-
reopened claim was well-grounded.

If an RO finds that new and material evidence has been 
submitted and reopens a previously-denied claim and decides 
it on the merits, the Board is required to independently 
address the question of whether new and material evidence has 
been submitted to reopen the claim, and may not defer to the 
RO on that sub-issue.  Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996).  The Board does not have jurisdiction to consider 
a claim which has been previously adjudicated and which has 
become final unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find.  What the RO may have determined in this regard is 
irrelevant, as 38 U.S.C.A. § 7104 does not vary the Board's 
jurisdiction according to how the RO ruled.

In this case, the RO denied service connection for peripheral 
neuropathy of the hands by rating action of May 1994.  The 
veteran was notified of the denial and of his appellate 
rights by letter the same month, but he did not file a NOD 
therewith.  As the veteran did not timely appeal that 
determination, it became final and is not subject to revision 
on the same factual basis.

The evidence added to the record subsequent to the May 1994 
rating action includes an additional service medical record 
of the veteran, his sworn testimony at the September 1998 
hearing on appeal alleging the existence of competent medical 
opinion supporting his contention that his service-connected 
pernicious anemia had caused his peripheral neuropathy of the 
hands, and several additional private and VA medical opinions 
actually documenting such causal relationship.  The Board 
finds that this additional evidence is new and material, in 
that it was not previously submitted to agency 
decisionmakers; it bears directly and substantially upon the 
matter of entitlement to service connection for peripheral 
neuropathy of the hands; it is not cumulative or redundant; 
and it is clearly so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the Board concludes that the veteran's claim for 
service connection for peripheral neuropathy of the hands is 
reopened, warranting a de novo review of the entire evidence 
of record.

B.  Service Connection for Peripheral Neuropathy of the Hands

The Board having thus granted the appeal to the limited 
extent that the claim for service connection for peripheral 
neuropathy of the hands was reopened based on the submission 
of new and material evidence, due process requirements at 
this stage of the appellate process would next ordinarily 
have required the Board to remand this case to the RO to 
initially adjudicate the claim on the merits on the basis of 
a de novo review of the entire evidence of record, both old 
and new.  See Manio; Hodge; Elkins; Bernard v. Brown, 4 Vet. 
App. 384 (1993); and Curry v. Brown, 7 Vet. App. 59 (1994).  
However, the Board finds that such remand is not necessary in 
this case, inasmuch as the veteran will not be prejudiced by 
the Board's decision on the merits of the claim.  Not only 
have the veteran and his representative in their contentions 
indicated that they clearly understand the nature of the 
evidence needed to substantiate the claim for service 
connection for peripheral neuropathy of the hands on the 
merits, but the Board's decision in this case results in a 
full grant of the benefit sought on appeal.   

Under the applicable criteria, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).

The cumulative record reflects credible service medical 
records documenting the veteran's complaints of bilateral 
hand numbness and tingling, and a May 1978 diagnostic 
impression that his history and neurological examination were 
suggestive of ulnar neuropathy bilaterally.  When those 
records are considered in light of post-service records 
documenting a December 1978 diagnosis of intermittent 
hypesthesia in the palmar surfaces of the hands, of 
undetermined cause, on VA neurological examination, soon 
after separation from service; the veteran's July 1979 
complaints of numbness of the hands, and Dr. Donat's 
conclusion that it was possible that he had underlying 
peripheral neuropathy; the veteran's May 1980 complaints of 
numbness and tingling in the hands on examination by Dr. 
Russell; the veteran's September 1982 complaints of 
occasional episodes of brief, bilateral total hand numbness 
on VA examination; the veteran's April 1985 ulnar nerve 
symptoms on VA examination; the veteran's April 1988 
complaints of numbness and tingling in the hands during VA 
hospitalization; the veteran's March 1991 complaints of 
numbness in the hands on VA examination; histories of 
peripheral neuropathy in VA outpatient records of March and 
October 1993; the veteran's March 1994 complaints of numbness 
in the hands and an assessment of neuropathy on VA outpatient 
evaluation; Dr. Underwood's May 1994 opinion that the veteran 
had peripheral neuropathy including in the upper extremities; 
the veteran's September 1994 complaints of numbness in the 
hands on VA outpatient evaluation; the October 1994 finding 
of a paresthesia sensation of the ulnar and radial nerve 
distribution involving both hands during VA hospitalization; 
the March 1995 history and symptoms of neuropathy 
questionably related to pernicious anemia noted on VA 
outpatient evaluation; the veteran's September 1995 history 
of neuropathy secondary to Vitamin B-12 deficiency noted on 
VA outpatient evaluation; the April 1996 VA outpatient 
assessment of peripheral neuropathy secondary to pernicious 
anemia; the September 1996 VA outpatient finding of 
underlying polyneuropathy secondary to Vitamin B-12 
deficiency; a VA neurological examiner's April 1997 opinion 
that the veteran's pernicious anemia was the cause of his 
peripheral neuropathy; the December 1997 VA outpatient 
assessment that the veteran had peripheral neuropathy from 
his pernicious anemia; Dr. Wang's October 1998 opinion that 
the veteran's peripheral neuropathy began in military service 
and was caused by his pernicious anemia; an August 1999 VA 
examiner's diagnosis of peripheral neuropathy secondary to 
pernicious anemia that occurred in service; and an April 2001 
VA examiner's diagnoses of pernicious anemia with prolonged 
Vitamin B-12 deficiency, and non-reversible peripheral 
neuropathy secondary to Vitamin B-12 deficiency, the Board 
finds that the evidence supports the grant of service 
connection for peripheral neuropathy of the hands as 
secondary to the veteran's service-connected pernicious 
anemia.  

The veteran's sworn testimony at the September 1998 hearing 
on appeal alleging the existence of competent medical opinion 
supporting his contention that his service-connected 
pernicious anemia had caused his peripheral neuropathy of the 
hands is clearly corroborated by the many private and VA 
medical opinions documenting such causal relationship, 
permitting a full grant of the benefit sought on appeal.

Lastly, the Board finds that the RO in May 2001 properly 
considered the provisions of the VCAA in adjudicating this 
claim for service connection; that all of the VA's duties 
under the VCAA have been fulfilled; and that further 
development and expenditure of the VA's resources are not 
warranted in this case, where the Board has not only found 
the current evidence of record adequate to equitably 
adjudicate this claim in the veteran's favor, but this 
decision granting service connection for peripheral 
neuropathy of the hands represents a full grant of the 
benefit sought on appeal with respect to that issue, and 
results in no prejudice to the appellant.  


C.  The Propriety of the Initial 10% Rating Assigned for 
Pernicious Anemia

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

The VA schedular criteria for rating the hemic and lymphatic 
systems, including pernicious anemia, were revised in October 
1995.  The Court has held that, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, the 
revised criteria for rating the hemic and lymphatic systems 
made effective on and after 23 October 1995 may not be 
applied earlier than that date, inasmuch as the revised VA 
regulations expressly state an effective date of 23 October 
1995 and contain no provision for retroactive applicability, 
and the VA Secretary is thus presumed to have intended to 
apply those regulations only as of the effective date.  
38 U.S.C.A. § 5110(g) (West 1991) prevents the application of 
a later, liberalizing law to a claim prior to the effective 
date of the liberalizing law.  McKay v. Brown,  9 Vet. 
App. 183 (1996) (the plain language of 38 U.S.C.A. § 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation), aff'd, 106 F. 3d 1577 (Fed. Cir. 1997).

Under the (old) criteria for rating the hemic and lymphatic 
systems (38 C.F.R. § 4.117, as in effect prior to prior 23 
October 1995), a 30% rating is warranted for incipient 
pernicious anemia with characteristic achlorhydria and 
changes in blood count.  38 C.F.R. Part 4, Diagnostic Code 
7700.  In every instance where the schedule does not provide 
a 0% rating for a Diagnostic Code, a 0% rating shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31 (as in effect prior to 23 October 
1995).

Under the (new) criteria for rating the hemic and lymphatic 
systems (38 C.F.R. § 4.117, as in effect on and after 23 
October 1995), asymptomatic hypochromic-microcytic and 
megaloblastic anemia, such as iron-deficiency and pernicious 
anemia, with hemoglobin at 10 gm/100ml or less warrants a 
noncompensable rating.  A 10% rating requires hemoglobin at 
10 gm/100ml or less, with findings such as weakness, easy 
fatigability, or headaches.  A 30% rating requires hemoglobin 
at 8 gm/100ml or less, with findings such as weakness, easy 
fatigability, headaches, lightheadedness, or SOB.  38 C.F.R. 
Part 4, Diagnostic Code 7700.  Complications of pernicious 
anemia, such as dementia or peripheral neuropathy, are to be 
evaluated separately.  38 C.F.R. § 4.117, Note following 
Diagnostic Code 7700.

When, after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a claim for VA benefits, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 1991).  When all 
of the evidence is assembled, the VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

1.  The Propriety of the Initial 10% Rating Prior to 23 
October 1995

This appeal originally arose from the March 2000 rating 
action that initially granted service connection for 
pernicious anemia and assigned a noncompensable rating from 
18 January 1995, the date of the veteran's original claim for 
service connection for that disorder.  The veteran appealed 
the noncompensable rating, challenging the propriety of that 
initial rating and claiming an increased rating.  By rating 
action of May 2001, the RO increased the rating of the 
initial noncompensable rating assigned for pernicious anemia 
to 10%, effective 18 January 1995.  The matter of the basis 
for the initial 10% rating assigned for the veteran's 
pernicious anemia by the RO effective 18 January 1995, 
apparently under the new rating criteria, is a not question 
for appellate consideration by the Board at this time.  
However, the Board may consider the question of the veteran's 
entitlement to a rating in excess of 10% prior to 23 October 
1995, i.e., entitlement to a 30% rating, only under the old 
criteria for rating the hemic and lymphatic systems, inasmuch 
as 38 U.S.C.A. § 5110(g) and the Court's holding in McKay 
preclude the application of the new rating criteria prior to 
that date.   

After reviewing the evidence of record, the Board finds that 
the clinical findings do not support a 30% rating for the 
veteran's pernicious anemia under Diagnostic Code 7700 of the 
old rating criteria at any time during the period from 18 
January through 22 October 1995, as characteristic 
achlorhydria and changes in blood count have not been shown 
by the available evidence during this period.  The pertinent 
available records specifically show that VA blood tests had 
consistently indicated that the veteran's hemoglobin was 
within normal limits at 14.2 gm/dl in March 1993, 14.6 gm/dl 
in July 1994, and 14.3 gm/dl in October 1994, and no findings 
of achlorhydria were recorded.  The record thereafter 
contains no medical evidence which would support a 30% rating 
through 22 October 1995.  As the preponderance of the 
evidence is against the claim for a 30% rating for pernicious 
anemia under the old rating criteria prior to 23 October 
1995, the appeal is denied.

The Board has also considered the veteran's representative's 
request that the "benefit of the doubt" doctrine be applied 
in rendering a decision in this appeal.  38 U.S.C.A. 
§ 5107(b); see Gilbert.  The Board finds that the benefit of 
the doubt doctrine is not for application in this case, 
inasmuch as the evidence neither supports the veteran's claim 
for a 30% rating for pernicious anemia prior to           23 
October 1995, nor does there exist an approximate balance of 
positive and negative evidence ("equipoise"), but rather 
there is a clear preponderance of the negative evidence 
regarding the merits of the claim.  

As a rating of less than 30% under Diagnostic Code 7700 of 
the old criteria for rating the hemic and lymphatic systems 
represents the most disabling that the veteran's pernicious 
anemia has been from 18 January 1995, the date of receipt of 
his claim for service connection for that disorder (which is 
the beginning of the appeal period), through 22 October 1995, 
the Board thus also finds that staged ratings for this 
disorder are not warranted.  See Fenderson.


2.  The Propriety of the Initial 10% Rating On and After 23 
October 1995

The Board, above, has denied a 30% rating for the veteran's 
pernicious anemia prior to 23 October 1995 under Diagnostic 
Code 7700 of the old criteria for rating the hemic and 
lymphatic systems.  The matter of the propriety of the 
initial 10% rating for that disorder on and after 23 October 
1995 remains for appellate consideration, however with 
consideration of both the old and new criteria for rating the 
hemic and lymphatic systems, applying the version that is 
most favorable to the appellant.  In this regard, the Board 
notes that Diagnostic Code 7700 of the old rating criteria 
did not provide for a rating less than 30% for pernicious 
anemia, as a result of which the provisions of 38 C.F.R. 
§ 4.31 would require that a 0% rating be assigned when the 
requirements for a compensable rating were not met.  Thus, 
the Board finds that the new rating criteria are more 
favorable to the veteran, inasmuch as they provide for a 10% 
rating for pernicious anemia where that disorder does not 
meet the criteria for a 30% rating.

After a review of the entire evidence of record, the Board 
finds that a 30% rating for pernicious anemia on and after 23 
October 1995 is not warranted pursuant to either the old or 
new criteria for rating the hemic and lymphatic systems, as 
the evidence from 23 October 1995 up to the present time at 
no time shows either incipient pernicious anemia with 
characteristic achlorhydria and changes in blood count which 
would entitle the veteran to such rating under the old 
criteria of Diagnostic Code 7700, or hemoglobin at 8 gm/100ml 
or less, with findings such as weakness, easy fatigability, 
headaches, lightheadedness, or SOB attributable to the 
pernicious anemia which would entitle him to such rating 
under the new criteria of Diagnostic Code 7700.  

In reaching this determination, the Board reiterates that the 
available medical record during this period is completely 
devoid of clinical findings of characteristic achlorhydria 
and changes in blood count - requirements for a 30% rating 
under the old criteria of Diagnostic Code 7700.  In addition, 
the veteran's hemoglobin, albeit fluctuating, never sank to 
the level of 8 gm/100ml or less during this period - a 
requirement for a 30% rating under the new criteria of 
Diagnostic Code 7700.  To the contrary, tests of hemoglobin 
recorded in the available pertinent evidence during the 
period from 23 October 1995 to the present time consistently 
show all values above this level.  Specifically, blood tests 
indicated hemoglobin at 14.2 gm/dl in June 1998, 14.8 gm/dl 
in August 1999, 13.6 gm/dl in December 1999, 11.6 gm/dl in 
July 2000, and 13.4 gm/dl in April 2001.  

Moreover, the veteran denied any fatigue, lethargy, SOB, 
headaches, or dizziness on April 1996 VA outpatient 
evaluation.  Dr. Wang's review of systems in July 1996 
indicated no complaints of fatigue, headache, or SOB.  
Although the veteran complained of fatigue on September 1996 
VA nutritional assessment, the Board notes that, at that 
time, he had not received ameliorative Vitamin B-12 
injections on a prescribed fortnightly regimen for some 2 
months.  Dr. Wang subsequently assessed the pernicious anemia 
to be stable in October 1996, noting that the veteran had no 
complaints of headaches.  The veteran denied tachycardia on 
early May 1997 VA examination.  There was no evidence of 
focal weakness on late May 1997 neurological examination by 
Dr. Nguyen.  The veteran complained of occasional dizziness 
and SOB with exertion on December 1997 VA outpatient 
evaluation, but he denied syncope.  He complained of SOB and 
fatigability on June 1998 VA examinations, but heart size was 
within normal limits on cardiovascular examination, and the 
pernicious anemia was diagnosed to be adequately improved 
with treatment with Vitamin B-12 injections.  In view of the 
latter specific finding with respect to heart size on VA 
cardiovascular examination, as well as the lack of 
organomegaly found on subsequent VA examination in August 
1999, the Board finds the veteran's November 1998 medical 
history of an enlarged left lower ventricle on VA cardiac 
evaluation, as well as his December 1999 VA examination 
complaints of enlargement of the heart, to be of no probative 
value with respect to the alleged clinical existence of any 
cardiomegaly. 

The veteran's complaints included fatigue on February and 
June 1999 examinations by Dr. Wang, but he denied SOB, 
headaches, dizziness, or fatigue on VA outpatient evaluation 
of March 1999; he did complain of dyspnea on exertion on the 
latter evaluation.  

While the veteran complained of headaches, fatigue, and SOB 
on August and December 1999 VA examinations and in his March 
2001 Board hearing testimony, the August 1999 VA examiner 
posited a musculoskeletal etiology for the headaches, and 
ascribed his fatigue to being overweight and deconditioning, 
and his SOB to obesity.  The Board finds that such symptoms 
specifically noted to be manifestations of non-service-
connected disorders by competent medical opinion cannot thus 
be considered in evaluating the degree of severity of the 
service-connected pernicious anemia.  

In addition, the veteran's pernicious anemia was diagnosed in 
August 1999 as being treated with Vitamin B-12, with normal 
levels currently and no anemia noted on laboratory studies; 
the anemia was noted to be an ongoing disease with which he 
would continue to have difficulty if he did not use Vitamin 
B-12 and other medications as prescribed.  The Board finds 
the latter diagnosis significant, in that it indicates that 
the pernicious anemia was well-controlled with prescribed 
medications and was not currently disabling, as long as the 
veteran continued to be compliant with his prescribed 
medication regimen.  The veteran himself attested to the 
ameliorative effects of the Vitamin B-12 injections at the 
March 2001 hearing.    

Although the veteran complained of SOB, occasional problems 
with lightheadedness, and fairly severe problems with 
fatigability on the April 2001 VA examination, those 
complaints must also be viewed in the light of the 
uncontradicted August 1999 competent VA medical opinion 
attributing symptoms of fatigability and SOB to non-service-
connected disorders, not the service-connected pernicious 
anemia, inasmuch as there was no medical opinion in April 
2001 attributing them to pernicious anemia.  Moreover, the 
veteran denied headaches or syncope in April 2001, and the 
heart clinically showed regular rate and rhythm on that 
examination. 

In the absence of clinical findings of characteristic 
achlorhydria and changes in blood count - requirements for a 
30% rating under the old criteria of Diagnostic Code 7700 - 
the Board finds that the preponderance of the evidence is 
against the claim for a 30% rating for pernicious anemia 
under the old rating criteria from      23 October 1995 to 
the present time, and the appeal is denied under those 
criteria.  

In the absence of clinical findings of hemoglobin at 8 
gm/100ml or less, and in light of competent medical opinion 
attributing some symptoms such as easy fatigability, 
headaches, and SOB to non-service-connected disorders, the 
Board finds that the preponderance of the evidence is against 
the claim for a rating in excess of the currently-assigned 
10% under the new criteria of Diagnostic Code 7700 from        
23 October 1995 to the present time, and the appeal is denied 
under those criteria as well. 

The Board has also considered the veteran's representative's 
request that the "benefit of the doubt" doctrine be applied 
in rendering a decision in this appeal.  38 U.S.C.A. 
§ 5107(b); see Gilbert.  The Board finds that the benefit of 
the doubt doctrine is not for application in this case, 
inasmuch as the evidence neither supports the veteran's claim 
for a rating in excess of 10% for pernicious anemia on and 
after 23 October 1995, nor does there exist an approximate 
balance of positive and negative evidence ("equipoise"), 
but rather there is a clear preponderance of the negative 
evidence regarding the merits of the claim.    

As the new rating criteria of Diagnostic Code 7700 are more 
favorable to the veteran, and a 10% rating (which is a 
continuation of the same disability rating granted by the RO 
from 18 January 1995, the date of receipt of his claim for 
service connection for that disorder - which is the beginning 
of the appeal period) under the new criteria represents the 
most disabling that the veteran's pernicious anemia has been 
from 23 October 1995 through the present time, the Board thus 
also finds that staged ratings for this disorder are not 
warranted.  See Fenderson.

3.  VCAA Application

Lastly, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  To 
implement the provisions of the VCAA enacted on      9 
November 2000, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (29 August 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This law 
and implementing regulations redefine the obligation of the 
VA with respect to the duty to assist and include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  As noted 
above, they also eliminate the concept of a well-grounded 
claim, and supercede the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam Order), that had 
held that the VA cannot assist in the development of a claim 
that is not well-grounded.  This change in the law is 
applicable to all claims filed on and after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas.

In this case, the Board finds that the RO in May 2001 
properly considered the provisions of the VCAA in 
adjudicating this claim for an increased rating, and that the 
current evidence of record is adequate to equitably 
adjudicate this claim.  First, the VA has a duty to notify 
the appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  The 
appellant and his representatives were initially notified in 
the October 1995 rating action, the January 1997 SOC, and the 
April 1998 Supplemental SOC (SSOC) of the evidence that 
served as the basis for the denial of service connection for 
pernicious anemia.  They were subsequently notified in the 
March 2000 rating action and the June 2000 SOC of the 
evidence that served as the basis for the initial grant of 
service connection for pernicious anemia and the assignment 
of a noncompensable rating therefor.  In the May 2001 rating 
action and SSOC, they were notified of the evidence that 
served as the basis for the assignment of a 10% rating 
therefor, and the latter SSOC advised them of the criteria 
that his pernicious anemia had to meet in order to be 
entitled to a percentage disability rating in excess of 10%.  
Moreover, the appellant and his representatives were informed 
at the September 1998 Board hearing that he needed to submit 
competent medical opinion evidence to substantiate his claim 
for service connection for pernicious anemia, and by letters 
of March 1999 and May 2001 that he needed to inform the VA 
where he had received treatment for pernicious anemia, and to 
sign appropriate releases authorizing the VA to obtain 
medical records from non-VA providers of treatment therefor, 
so that pertinent records could be requested.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussion in the rating actions, SOCs, SSOCs, and 
letters sent to the appellant and his representatives 
notified them of the information and evidence needed to 
substantiate the claim for service connection and then the 
claim for an increased rating, and complied with the VA's 
notification requirements.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim for a 
rating in excess of 10% for pernicious anemia.  The appellant 
and his representatives have not made reference to any 
unobtained evidence that might aid his claim, or that might 
be pertinent to the bases of the denial of the claim.  The 
RO, both on its own initiative and pursuant to the February 
1999 Board Remand Order, has requested all relevant treatment 
records identified by the appellant and his representatives, 
and in various letters they were informed of what records the 
RO was requesting, and requested to assist in obtaining the 
evidence.  In this regard, copies of pertinent medical 
records of Drs. Wang, Nguyen, and Schwendimann, as well as 
comprehensive records of VA outpatient treatment and 
evaluation for pernicious anemia over the years have been 
obtained and associated with the claims folder.  The veteran 
was afforded comprehensive VA examinations in April 1997, 
August and December 1999, and April 2001, several of which 
included a thorough review of the evidence in the claims 
folder.  

Under the circumstances, the Board finds that the VA has 
satisfied its duties to notify and to assist the appellant in 
this case, and that further development and expenditure of 
the VA's resources are not warranted. 


ORDER

Service connection for peripheral neuropathy of the hands is 
granted.  A rating in excess of 10% for pernicious anemia is 
denied.



REMAND

In his May 2000 NOD, the veteran appealed the effective date 
of the March 2000 RO grant of service connection for 
pernicious anemia, claiming an effective date prior to 18 
January 1995.  The Court has held that, where the record 
contains a NOD as to an issue, but no SOC, the issue must be 
remanded to the RO to issue an SOC, and to provide the 
veteran an opportunity to perfect the appeal.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  However, the RO has not 
issued a SOC on this issue, and the Board finds that it must 
thus be remanded to the RO for such action.

Because of the change in the law wrought by the VCAA and 
implementing regulations, a Remand in this case is also 
required for compliance with the notice and duty to assist 
provisions contained therein.  Under the circumstances, this 
case is REMANDED to the RO for the following action:

1. The RO must ensure that all 
notification and development action 
required by the VCAA and implementing 
regulations is completed.  In 
particular, the RO should ensure that 
all new notification and development 
procedures contained in §§ 2 and 3 of 
the VCAA (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107) (West 
Supp. 2001) and in the implementing 
regulations published at    66 Fed. 
Reg. 45,620 (29 August 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) are 
fully complied with and satisfied.

2. The RO should issue the veteran and 
his representative an appropriate SOC 
explaining the decision to assign 18 
January 1995 as the effective date of 
the grant of service connection for 
pernicious anemia.  They should also 
be advised of the requirements for 
perfecting a timely appeal as to this 
issue.

3. If the veteran perfects a timely 
appeal as to this issue, it should be 
returned to the Board for further 
appellate consideration.  If a timely 
Substantive Appeal is not filed, the 
RO should consider that portion of the 
March 2000 rating action that assigned 
18 January 1995 as the effective date 
of the grant of service connection for 
pernicious anemia as not having been 
the subject of a timely Substantive 
Appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 



